Citation Nr: 1633514	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  06-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO increased the assigned rating for scar, status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair, to a 20 percent disability rating, effective December 1, 2004, and assigned a noncompensable disability rating, effective July 1, 2005.

In March 2009, the Veteran testified at a personal hearing before a Veterans Law Judge on the issue regarding an increased rating for a scar, status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair.  A transcript of the hearing has been associated with the claims file.

In August 2011, the Board found that the issue of entitlement to a TDIU was raised by the evidence of record.  The Board did not list the issue on the title page of the decision and it is unclear if the Board remanded or referred the issue for initial adjudication by the RO.  The Board instructed the RO to adjudicate the issue of entitlement to a TDIU in the first instance pursuant to Rice v. Shinseki, 22 Vet. 447, 453 (2009).  The Board also remanded the issue of an increased rating for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, for additional development. 

In April 2014, the Board denied the issues of an increased rating for residuals of hemicolectomy secondary to bowel perforation from colonoscopy, to include scarring and ventral hernia repair, and entitlement to TDIU.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a joint motion for partial remand and remanded the part of the Board's decision that denied entitlement to a TDIU.

In December 2014, the Board remanded the TDIU claim for further development, to include referral to the Director of Compensation Service, which was completed in December 2015.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In June 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus type II with peripheral neuropathy of the lower extremities (rated 20 percent disabling); residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar (rated 20 percent disabling); tinnitus (rated 10 percent disabling); and bilateral hearing loss (rated noncompensable).  His combined disability rating is 40 percent since August 1, 2006. 

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

II.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran asserts that he is unable to obtain substantially gainful employment due to his 2004 colonoscopy surgery that resulted in his bowel perforation.

The Veteran is service-connected for diabetes mellitus type II with peripheral neuropathy of the lower extremities (rated 20 percent disabling); residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar (rated 20 percent disabling); tinnitus (rated 10 percent disabling); and bilateral hearing loss (rated noncompensable).  

A review of the record reveals that the Veteran has a high school diploma.  See, e.g., Board hearing transcript dated June 2016.  After his separation from service the Veteran was employed as a fork lift operator, truck driver, freightliner truck builder, and shipping loader.  See, e.g., Social Security Administration (SSA) records dated 2006 and North Carolina Department of Health and Human Services report dated December 2005.  The Veteran was last employed in 2004 as a fork lift operator.  See Veteran's statement dated June 2004. 

Private hospital records reflect that the Veteran underwent a colonoscopy in June 2004 and during the procedure his bowel was perforated, which required a laparotomy and right hemicolectomy.  

Following the Veteran's colonoscopy procedures, a July 2005 VA treatment record indicates that he was able to return to work with restrictions, such as no lifting weights over 20 pounds.

VA and private treatment records indicate that on several occasions the Veteran reported that he was either retired or unable to work due to his colonoscopy procedure with complications and hernia surgeries.  See, e.g., VA treatment records dated May 2005 and June 2005. 

In a September 2006 SSA decision, the Veteran was awarded SSA disability benefits.  In the September 2006 SSA decision, SSA determined that the Veteran was not able to perform any past relevant work as a result of his severe impairments such as recurrent hernias, status post abdominal surgery, and arthritis of the hands and knees.  The SSA decision noted the Veteran's previous work history and indicated that he had residual functioning capacity to perform light work with lifting limited to 10 pounds.  

Throughout the appeal period, the Veteran has been afforded multiple VA examinations to assess the severity of his service-connected bilateral hearing, tinnitus, diabetes mellitus, and his status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair.  December 2006, September 2008, August 2010, and November 2010 VA examiners, essentially, opined that the Veteran's service-connected disabilities, individually did not impact his ability to obtain employment.  However, the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Moreover, in a December 2005 North Carolina Department of Health and Human Services report, a private physician found that the Veteran was unemployed due to his colonoscopy procedere and related complications.  In addition, on VA audiological examinations in October 2010 and July 2016, VA examiners opined that the Veteran's hearing loss and tinnitus had significant effects on his occupation as he was assigned different duties during the course of his employment due to his hearing loss.  In January 2012 and July 2016 VA examination reports VA examiners opined that the Veteran's intestinal surgery residuals impacted his ability to work.  In particular, the January 2012 VA examiner reasoned that the Veteran was working as a truck driver and fork lift operator and indicated that he was unable to return to work after the his colonoscopy procedere and related complications.  The examiner noted that the abdominal scar in and of itself did not limit either physical or sedentary employment.  The other residuals of the abdominal surgeries including the prior hernia repairs also did not limit sedentary employment.  However, physical employment was limited in that the Veteran remained unable to perform moderate to heavy lifting.

In December 2015, the Veteran was interviewed by a vocational rehabilitation counselor who reviewed the claims file.  See Memorandum dated December 2015.  The counselor documented the Veteran's reported employment and work history, nothing that the Veteran has not been employed since his colonoscopy procedure and related complications.  The counselor indicated that the Veteran's service-connected diabetes mellitus and tinnitus do not cause functional limitations.  However, as to residuals of status post right hemicolectomy secondary to bowel perforation from colonoscopy with status post ventral hernia repair and scar, the counselor found that the Veteran's functional limitations include avoiding medium to heavy lifting, pushing, pulling, and carrying.  Additionally, the counselor found that the Veteran's bilateral hearing loss would cause difficulty communicating in an employment setting.  The counselor opined that the Veteran's service-connected and non-service-connected disabilities limit his ability to perform physical and cognitive tasks, and thus, "substantially limit his vocational options."  The counselor indicated that the Veteran would be able to obtain a sedimentary occupation with limited responsibility and no physical labor.  The counselor concluded that such employment would not allow the Veteran to earn a living wage. 

As indicated above, the Veteran's combined disability rating is 40 which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, under 38 C.F.R. § 4.16(b) all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability should be referred to the Director.  Therefore, in December 2014 the Board remanded the TDIU claim to the RO for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

In February 2016, the Director rendered a negative opinion as to consideration of a TDIU on an extra-schedular basis.  The Director found that the Veteran is limited to a sedentary employment, as he is restricted in activities that require lifting, pushing, pulling, or carrying, namely due to his service-connected status post hemicolectomy.  Although the Director noted the Veteran's work and education history and found that the" no other training beyond what he learned on the job as a truck driver and fork lift operator," the Director concluded that "the Veteran's overall reason for being unemployable seems to be due to non-service connected conditions such as a subcortical leukoencephalopathy and osteoarthritis."  

Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321(b)(1)] on appeal").

Initially, the Board finds the Veteran's statements that he is unemployable due to his service-connected disabilities to be credible.  The evidence reflects that the Veteran has a work history that is limited to work involving physical labor.  The evidence does not reflect that the Veteran has ever held any other type of job during his working career.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The Veteran's statements are therefore competent as well as credible.

The Board finds that the evidence is at least evenly balanced as to whether the Veteran is unemployable due to his service-connected disabilities in light of his education and employment history.  The Veteran's educational and occupational history reflects that he is high school educated, is limited in his vocational training to work involving physical labor.  Moreover, his prior work experience involved mostly manual labor, and not sedentary work.  The evidence reveals that the Veteran has a significant disability resulting from the residuals of his colonoscopy surgery and related complications that has been found to inhibit his ability to work in manual labor jobs.  As such there is no indication that any sedentary jobs would be available to the Veteran given his occupational and occupational history as a manual laborer.  The Board finds particularly persuasive the December 2015 memorandum in which the Veteran was interviewed by a vocational rehabilitation counselor who found that the Veteran would not be able to obtain a living wage due to his service-connected disabilities, educational and work history. 

The above evidence reflects that the Veteran has multiple service-connected disabilities that significantly impair him physically and which would, in combination, preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and the education consistent with such employment.  Thus, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


